Citation Nr: 1727807	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a brain tumor. 


REPRESENTATION

Appellant represented by:	Marci Hill Jordan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1981 and from August 1985 to August 1989. He had additional service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. The claim was certified to the Board by the RO in Pittsburgh, Pennsylvania. 

In September 2011, the Veteran testified at a hearing before the undersigned sitting at the Pittsburgh RO. 

In March 2014, the Board reopened the claim of entitlement to service connection for a brain tumor and remanded the matter for additional development. In August 2015, the Board denied entitlement to service connection for a brain tumor on the merits. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In September 2016, the Court vacated the August 2015 Board decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand. In December 2016, the Board again remanded the appeal.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's brain tumor had its onset during active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a brain tumor was incurred during active service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein a detailed discussion as to how VA satisfied its duty to notify and to assist is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic diseases, such as malignant tumors or tumors of the brain, may be presumed to be service-connected if manifest to a degree of 10 percent or more within one year after separation from active duty. 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Service records do not document a brain tumor and evidence of record shows that an oligodendroglioma was diagnosed in May 1999. The Veteran contends the tumor first manifested during active service. 

The claims folder contains various medical statements and opinions addressing etiology. In February 2009, J.C.A., a private certified physician assistant, stated that the Veteran was in the Navy for many years spending some years as a pilot and some years aboard the USS Barbey. J.C.A. stated that she was unable to pinpoint when the Veteran began to form the brain tumor more specifically if he had it while serving in the Navy but it was at least as likely as not given the symptoms he was experiencing (but often did not relay) during his years in the Navy.

In September 2009, a VA physician opined that it was not at least as likely as not that the Veteran's symptoms were indicative of a brain tumor.  That is, the VA physician found that there was less than a 50 percent probability based on the evidence in the claims file. The VA examiner stated that while asymmetrical hearing loss noted later in the Veteran's military career, it appeared that his evaluations were otherwise normal. Even though there was the development of an element of asymmetrical hearing loss in the military, the VA examiner could not state that this change was an early indication of the oligodendroglioma. Similarly, the VA examiner could not state that the stated conditions were indicative of a brain tumor while in the service (sinus condition, imbalance, head hurting after a swimming test). 

In September 2011, the Veteran's primary physician, Dr. C., stated that he had been treating the Veteran since April 1999 and he underwent a craniotomy and resection of a brain tumor in May 1999. Dr. C. stated that he could not prove the exact date when the Veteran's brain tumor was first present or if his brain tumor was present while serving in the Navy. It was, however, "possible" given the symptoms the appellant was experiencing, but often did not report while he was in the Navy. 

L.D.L., a neurosurgeon, stated in October 2011 that he could not determine whether the Veteran's tumor was present during his time in service but such tumors tended to be indolent and often present for many years before coming to clinical detection. Based on this, Dr. L. found it "entirely possible" that the Veteran's cerebellar brain tumor existed during the time inservice. 

In August 2014, a VA neurologist reviewed the materials provided and opined that it was not at least as likely as not that the Veteran's brain tumor is related to his active duty service. The VA examiner reasoned that the only documented deficit during military duty was an asymmetrical hearing loss that was present throughout his service which may have very mildly worsened during his service. The examiner stated that such did not preclude the Veteran from achieving medical clearance to serve or appear to affect his performance. According to the VA examiner, hearing loss was a possible but not a likely presentation of a tumor in the fourth ventricle of the brain. The Veteran's other documented minor complaints he stated were attributed to sinusitis and these symptoms were very unlikely to be related to a brain tumor. The appellant's diagnosis of oligodendroglioma was made 10 years after he completed his active duty service. Because of this time lag and the absence of symptoms attributable to a brain tumor from 1985-1998, the examiner opined that it seemed very unlikely that there were effects of a brain tumor during his active duty service. 

Pursuant to the joint motion, the parties agreed the August 2014 opinion was inadequate because the Veteran was not examined and the opinion was based on a limited record review. 

In November 2016, the Veteran submitted a September 2015 statement from Dr. L.D.L., a board certified neurosurgeon. He discussed the Veteran's history and current findings and stated:

The tumor that was resected in our center in 1999 was a large tumor, with a high likelihood that this relatively slow-growing tumor was present 10 or more years prior to the time of his diagnosis. I believe with a reasonable degree of medical certainty we can state that this tumor was apparent and present at least 10 years before the time of his surgery. Unfortunately, in the absence of any clinical imaging, we cannot say more.

The Veteran underwent additional examination in February 2017. The examination was conducted by a physician's assistant. Thereafter, an addendum was obtained from a physician who did not identify himself as a neurologist. This examiner provided a negative opinion noting that there was no nexus felt to be operative on review of the claims folder. He also noted this was not a Veterans Benefits Administration (VBA) "presumptive" and the mere mention of possible slow growing tumor is not shown to be relevant until approximately 10 years post service. Further, that this was not a diagnosis that VBA currently gives a long gap post service to apply a nexus. The examiner also stated that original exams and denials were viewed with special attention to the 2014 neurology which bears more weight than 2015. 

In June 2017, the representative argued that VA was not giving the Veteran the benefit of the doubt when there was a multitude of medical evidence relating his current disability to service.

On review, the record contains evidence both for and against the claim and is at least in equipoise. That is, the record contains evidence indicating the Veteran's brain tumor is not related to active service and evidence indicating that it was present 10 or more years prior to diagnosis, which would put its onset during the Veteran's period of active service. Resolving reasonable doubt in the Veteran's favor, service connection is established. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a brain tumor is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


